Case: 19-50926      Document: 00515698403         Page: 1     Date Filed: 01/07/2021




              United States Court of Appeals
                   for the Fifth Circuit                                  United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                           January 7, 2021
                                  No. 19-50926                              Lyle W. Cayce
                               Conference Calendar                               Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Maria Preciado,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:19-CR-3-1


   Before Graves, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Maria Preciado has moved for
   leave to withdraw and has filed a brief in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Preciado has filed a response. The record is not sufficiently developed to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-50926      Document: 00515698403           Page: 2    Date Filed: 01/07/2021




                                     No. 19-50926


   allow us to make a fair evaluation of Preciado’s claim of ineffective assistance
   of counsel. We therefore decline to consider the claim without prejudice to
   collateral review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Preciado’s response. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review. Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2. Preciado’s motion
   for appointment of new counsel is DENIED. The case is REMANDED
   pursuant to Federal Rule of Criminal Procedure 36 for correction of the
   judgment to reflect that Preciado pleaded guilty to 21 U.S.C. § 841(b)(1)(A).




                                          2